     Case 1:20-cv-00410-RDM Document 13-14 Filed 03/16/20 Page 1 of 2



                Transcript of Flag Panel Video Excerpt
                       2019 Tailhook Convention
                          September 6, 2019
                      (Full video available at:
      https://livestream.com/wab/tailhook2019/videos/195959742)

00:02: (CDR Joel Caponigro) Good afternoon, I’m, uh, Commander Joel
Caponigro, call sign “Furious,” Ops O at VFA-106 in Oceana. I have a
question here that, uh, took some input to do, so I had to write it
down. Um, what would you say to an entire generation of future CO’s
and current CO’s, uh, JO’s and Department Heads in the room who are
watching the IG process used as a weapon for individuals that don’t
like their boss. In other words, why would you choose to stay in the
Navy after watching anyone with protected communication completely
wreak havoc on the safety process, while the O-5 leadership that’s
trying to do the right thing takes the fall for doing it. The
perception that upper levels of leadership are not supporting at their
subordinates in hopes that it just doesn’t affect their careers is out
there, and that’s, they’re not receiving support from the upper
levels. Additionally, what efforts are being made to go after the
important issues of good or-, good order and discipline, and to ensure
that our O-5 leadership currently in command is supported to the
fullest extent possible.

00:56: Applause from the audience

01:05: (RADM Roy Kelley) Delicate question.        Thank you much for it.
So-

01:08: (CDR Joel Caponigro) I’m not a delicate person (laughs).

01:10: (RADM Roy Kelley) A cou-, ya, a couple of things that, uh, we
can, we can talk about here. Obviously when it comes to, uh, the, the
IG process, let, I want to make sure that everybody understands that,
that is an independent organization. So, you know, if, if somebody in
here says, uh, you know hey we’re, we’re concerned about leadership
and where they’re going with the IG, there is, uh, those are two
different things completely. Okay, so, if we’re talking about an IG
that’s happened, that is exclusive of the people you see up here.
Okay? Independent organization. Does its own investigations, and uh,
we, we have no connection, we have no, uh, uh, nothing that we can go
back to change what their opinion is, or what their, their results
are. Okay? So start with that. Now specifics on, on the cases that
you’re referencing, uh, obviously we’re not gonna to dive into those.
But, uh, I can tell ya, that, uh, we are, we are concerned about
things that happened as a result of an IG, or somebody abuses the
system; as uh, as you describe, using IG as a weapon. And, uh, those
engagements with senior leadership to the IG are happening. Just to
make sure they understand our concerns that we, we see happen; and to,
uh, to try to see what they can do to put prevention things in place
so that people aren’t given the opportunity to abuse the system. So,
the case that you’re referencing, we’re obviously not gonna talk the
specifics to, but I do want make sure you understand that, that
leadership is, uh, engaged on it, uh, with the IG, but also,



                          Plaintiff's Exhibit 13                        1 of 2
     Case 1:20-cv-00410-RDM Document 13-14 Filed 03/16/20 Page 2 of 2



leadership is, uh, in the middle of the process. So, what you’re
describing is not done. Uh, the, uh, the results, uh, will continue
to be acted upon, and, uh, those will be resolved here in the near
future.

02:57: (CDR Joel Caponigro) Yet it still takes down good people before
decisions are made.

03:00: (RADM Roy Kelley) And, and…

03:01: (VADM DeWolfe Miller) No argument

03:02: (RADM Roy Kelley) And, and, you know, there’s, there’s gonna be
some that, that, uh, will look at it that way for sure, and uh, I, I
can’t argue your point. What I will say is that there’s, uh, um,
investigations that happened, and the information in the
investigations, we, uh, we have to protect, but at the same time,
understand that anytime that we’re involved in a situation like this,
uh, anything you do, any actions you take can be viewed differently
than you might have i-, indicated, or mi-, uh, the way that you might
have approached it. So, you know, when, whenever we’re, uh, we’re
given the responsibilities to take action for, uh, an investigation,
or to follow-up, you have to understand that every individual is given
their rights; and every opportunities if they want to engage with
senior leadership outside organizations. Uh, and, and, we have to
protect that. The other side of this too is we have to make sure if
we’re, we’re, uh, tasked with doing anything in re-, in regards to
that particular investigation, we gotta make sure we do it absolutely
perfectly clean. I’ll leave it at that.

04:04: (CDR Joel Caponigro) Yes sir. Thank you.




                          Plaintiff's Exhibit 13                        2 of 2
